Citation Nr: 0617841	
Decision Date: 06/19/06    Archive Date: 06/27/06

DOCKET NO.  04-33 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
November 1945, from March 1949 to July 1950, and from July 
1962 to October 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2003  rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for post-traumatic 
stress disorder (PTSD).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  


REMAND

It appears that VA has not satisfied its duty to assist the 
veteran in obtaining private evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).  In a November 2003 communication from the 
veteran, the veteran stated that he had made his private 
physician, Mark Norstein, M.D., aware of his PTSD disability, 
and that Dr. Norstein had accordingly prescribed the veteran 
medication.  Because VA is on notice that there are 
additional records that may be applicable to the veteran's 
claim, these records should be obtained.  If possible, the 
veteran himself is asked to obtain these records and submit 
them to the VA in order to expedite the process.

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining the necessary 
authorization from the veteran, obtain 
and associate with the claims file 
private medical records pertaining to 
psychiatric treatment, and specifically 
treatment for PTSD, from Mark Norstein, 
M.D.    

The veteran has indicated that these 
records may be obtained at the 
following address:

Mark Norstein, M.D.    
Skyway Family Practice
1100 62nd Avenue, South
St. Petersburg, Florida 33705

All attempts to secure these records 
must be documented in the claims 
folder.

2.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claim for 
service connection for PTSD.  If the 
action remains adverse to the veteran, 
provide the veteran and any 
representative with a supplemental 
statement of the case and allow the 
appellant an appropriate opportunity to 
respond thereto.  Thereafter, return 
the case to this Board.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



